DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “assembly direction”, “separation direction”, “coupling direction”  and “ direction intersecting”   must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito 2012/0295491. Regarding claim 1, Ito discloses a connector 1 comprising: a first housing 20 and a second housing 10 that are first coupled to each other and brought into  a coupled state, and then are moved relative to each other in an assembly direction intersecting acoupling direction and brought into an assembled state; a terminal fitting 30 that is accommodated between the first housing and the second housing; a locking portion 28  that is formed on the first housing 20; an elastic locking piece 18 that has a cantilever shape, is formed on the second housing 10, is hooked on the locking portion in the coupled state, and restricts  relative movement of the first and second housings in a separation direction, which is a direction opposite opposite to the coupling direction; a protruding piece portion (not numbered, part of 28 in fig 2) that is formed on one of the first housing and the second housing, and protrudes in a direction intersecting the coupling direction and the assembly direction; and a protruding piece restriction portion not numbered, (see hook portion of 18 in fig. 1) that is formed on the other of the first or second housing, and restricts movement of the of the protruding piece portion, wherein the protruding piece restriction portion is provided with 
an inclined surface that is inclined in the assembly direction to reduce a movable range of the
 protruding piece portion in the separation direction.

    PNG
    media_image1.png
    525
    520
    media_image1.png
    Greyscale


Regarding claim 2, wherein the protruding piece restriction portion is constituted by the elastic locking piece, the inclined surface is formed on the elastic locking piece and the protruding piece portion is constituted by the locking portion.   	                       
 Regarding claim 3, wherein one of the first housing and the second housing is provided with a fitting portion 17, and the other of the first housing and the second housing is provided with a fitting hole 27 into which the fitting portion is fitted in a process of moving the first housing and the second housing in the coupled state relative to each other to bring the first housing and the second housing into the assembled state. 
Regarding claim 4,  the elastic locking piece is provided with a lock positioning portion (see annotated drawing) that positions the protruding piece before the first housing and the second housing brought in the coupled state. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Chen et al. 7,878,833. Ito discloses the invention substantially as claimed. Ito does not disclose the one of the first housing and the second housing is provided with a pin that rises toward the other housing, the other housing being provided with a relief hole and the pin is provided with a pin restriction portion that restricts movement of a hole edge portion included in an inner circumference of the relief hole in the separation direction in the assembled state. However, Chen discloses a connector with first and second housings 1,4 being provided with a pin 421 that rises toward the other housing, the other housing has a relief hole 431 and the pin has a pin restrictive portion 4210 that restricts movement of a hole edge portion  portion included in an inner circumference of the relief hole in the separation direction in the assembled state.  It would have been obvious to one of ordinary skill to modify the connector housing of Ito by providing a pin and pin hole as taught by Chin as an alternative method of retaining.        
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: one of the first housing and the second housing is provided with swinging lock portions that swing about hinges serving as a supporting point, at two ends thereof in a direction orthogonal to the coupling direction, and the other housing is provided with hook  portions on which the swinging locking portionsare hooked only in a state in which the  first housing and the second housing are located atpositions at which they are in the assembled state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gregori was cited for a similar connector with hinge, pin, terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833